                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, et al.,

                       Plaintiffs,

v.                                                                   No. 1:21-cv-00338-MV-SCY

STEPHEN R. THURSON,

                       Defendant.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Defendant’s failure to timely comply

with the Court Order to Cure Deficiency, Doc. 5, filed May 7, 2021 (“Cure Order”).

       Defendant, who received a traffic citation while driving through Aztec, New Mexico,

removed the traffic citation to this Court and asserts various civil rights violations. See Notice of

Removal, Doc. 1, filed April 13, 2021. Defendant also filed an Application to proceed in forma

pauperis. See Application, Doc. 2, filed April 13, 2021. United States Magistrate Judge Steven

C. Yarbrough notified Defendant that he did not properly complete his Application because, for

Items 1-8 of the Application, which prompt Defendant to enter the amount of income, amount of

money in cash and bank accounts, value of assets, and amount of expenses, Defendant wrote “N/A

= Non Assumpsit.” Application at 1. The “Instructions” on the Application state, “Complete all

questions in this application” and “if the answer to a question is “0, . . . write that response.”

Application at 1. Judge Yarbrough ordered Defendant to either pay the filing fee or file a properly

completed application. See Cure Order at 1. Judge Yarbrough also notified Defendant that

failure to timely pay the fee or file a properly completed “Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form)” may result in dismissal of this case without
prejudice. Defendant did not comply with Judge Yarbrough’s Cure Order by the May 28, 2021,

deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                         _________________________________
                                         MARTHA VÁZQUEZ
                                         UNITED STATES DISTRICT JUDGE




                                            2
